1271 Avenue of the Americas |New York, NY 10020
blankrome.com

Phone:   (212) 885-5148
Fax:     (917) 591-7897
Email:   dskakel@blankrome.com

                                                      July 26, 2019


VIA ECF

The Honorable Katharine H. Parker
United States Magistrate Judge
United States District Court – S.D.N.Y.
500 Pearl Street, Room 750
New York, New York 10007

         Re:      City of Almaty, Kazakhstan, et ano. v. Mukhtar Ablyazov, et al.,
                  No. 15-CV-5345 (AJN)(KHP)

Dear Judge Parker:

         We represent Triadou SPV S.A. (“Triadou”) and write on behalf of Triadou, the Kazakh
Entities, and the Khrapunovs to respectfully request limited relief from the Court’s order
scheduling an evidentiary hearing on August 8, 2019. (ECF 1103). Due to a scheduling conflict,
Triadou’s sole witness, Cesare Cerrito, cannot attend the hearing on August 8. Triadou raised this
conflict with the other parties promptly after the Court issued its order, and since then, the parties
have been attempting to find a solution. The parties now propose that the Court allow Mr. Cerrito
to testify separately from the rest of the witnesses scheduled to attend because his testimony goes
to a distinct issue (i.e., the Kazakh Entities’ sanctions motion).
        To facilitate rescheduling, we have obtained available dates from Mr. Cerrito: August 26-
30 and September 12-13. Counsel for Triadou and the Kazakh Entities are available on all of these
dates. Mr. Solomon, the main trial counsel for the Khrapunovs, is available for the August dates,
and can have one of his colleagues appear if the Court selects a September date. If the Court
selects a September date, therefore, counsel for the Khrapunovs has asked that the Court please
refrain from taking up any issues other than Mr. Cerrito’s testimony and the Kazakh Entities’
sanctions motion against Triadou—a request to which the other parties do not object.
        The parties otherwise intend to proceed on August 8 with the remainder of the evidentiary
hearing, as contemplated by the Court’s July 11 Order (i.e., examining the other identified
witnesses concerning Triadou’s and the Khrapunovs’ sanctions motions). Accordingly, the parties
respectfully request that the Court permit Mr. Cerrito to testify on one of the proposed alternative
dates above in lieu of attending the August 8 hearing. Thank you for your consideration.


                                                      Respectfully submitted,

                                                      s/ Deborah A. Skakel
                                                      Deborah A. Skakel
